DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on November 18, 2019.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/18/2019 and 4/30/2020 have been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on November 11, 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


7.	Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ker et al (US 6,671,153).
	Regarding claim 1, Ker et al discloses a high-voltage circuitry device, comprising:  
 	2a high-voltage transistor (Fig. 9, NMOS controlled SCR device NCLSCR) (i.e. SCR device NCLSCR includes NMOS transistor T1’ of Figure 10. Note that Figure 10 is related to Figure 9 since Figure 10 discloses an embodiment of P-substrate 32 of Figure 9), having a gate (Fig. 9, gate electrode G), a drain (Fig. 9, terminal of SCR device NCLSCR connected to power line VDD) and a source (Fig. 9, terminal of SCR device NCLSCR connected to ground line VSS);  
 	3a protection component (Fig. 9, circuit of diode string D1-D2) coupled between the source (Fig. 9, terminal of SCR device NCLSCR connected to VSS ground line) of the high-voltage transistor (Fig. 9, SCR device NCLSCR) and a 4ground (Fig. 9, ground line VSS), wherein when a current (i.e. ESD current) corresponding to an electrostatic discharge (ESD) 5event flows through the drain (Fig. 9, terminal of SCR device NCLSCR connected to power line VDD) of the high-voltage transistor (Fig. 9, SCR device NCLSCR), the current flows 6from the drain (Fig. 9, terminal of SCR device NCLSCR connected to power line VDD) of the high-voltage transistor (Fig. 9, SCR device NCLSCR) to the ground (Fig. 9, ground line VSS) through the high- 7voltage transistor (Fig. 9, SCR device NCLSCR) and the protection component (Fig. 9, circuit of diode string D1-D2) (See Abstract and column 8, lines 3552); and  
(Fig. 9, circuit of ESD-detection circuit EDC and diode Dn) coupled between the protection component (Fig. 9, circuit of diode string D1-D2), the ground (Fig. 9, ground line VSS) and the 9gate (Fig. 9, gate electrode G) of the high-voltage transistor (Fig. 9, NMOS controlled SCR device NCLSCR), and configured to enable the high-voltage 10transistor (Fig. 9, NMOS controlled SCR device NCLSCR) to stay on a turned-on state to pass the current (i.e. ESD current) when the ESD event 11occurs (See column 12, lines 14-45).
 	Regarding claim 5, Ker et al further discloses wherein the high-voltage 2transistor (Fig. 9, NMOS controlled SCR device NCLSCR) comprises a junction gate field-effect transistor (i.e. SCR device NCLSCR includes NMOS transistor T1’ of Figure 10), and the protection component (Fig. 9, circuit of diode string D1-D2) 3comprises a Metal-Oxide-Semiconductor Field-Effect Transistor (MOSFET), a Bipolar Junction 4 Transistor (BJT) or a diode (i.e. diode string D1-D2 of Figure 9).
 	Regarding claim 8, Ker et al further discloses wherein the high-voltage 2transistor (Fig. 9, NMOS controlled SCR device NCLSCR), the protection component (Fig. 9, circuit of diode string D1-D2) and the feedback component (Fig. 9, circuit of ESD-detection circuit EDC and diode Dn) are fabricated on the same 3semiconductor substrate by the same semiconductor process (See Abstract and column 8, lines 35-52).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ker et al (US 6,671,153) in view of Shibib (US 7,190,563).
 	Regarding claim 6, Ker et al discloses a protection component (Fig. 9, circuit of ESD-detection circuit EDC and diode Dn). 
 	Ker et al fails to explicitly disclose wherein the protection 2component comprises the MOSFET, and a gate of the MOSFET is coupled to a source of the 3MOSFET.
 	However, Shibib discloses wherein a protection 2component (Fig. 1A, LDMOS transistor 102) comprises a MOSFET (i.e. LDMOS transistor 102 of Figure 1A), and a gate (Fig. 1A, terminal of LDMOS transistor 102 connecting to node 106) of the MOSFET (Fig. 1A, LDMOS transistor 102) is coupled to a source (Fig. 1A, terminal of LDMOS transistor 102 connecting to node 106) of the 3MOSFET (Fig. 1A, LDMOS transistor 102).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Ker et al, by replacing the diode with a diode-connected transistor protection component, as taught by Shibib, in order to obtain a circuit for various design purposes such as reducing leakage current or increasing current handling capabilities while minimizing size. 

Allowable Subject Matter
10.	Claims 9-20 are allowed.
11.	Claims 2-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:  
  	Regarding claims 2-4, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A high-voltage circuitry device, 
 	wherein the feedback 2component comprises a Zener diode, wherein an anode of the Zener diode is coupled to the 3ground, and a cathode of the Zener diode is coupled to the protection component.

Regarding claim 7, the prior art fails to disclose or suggest the emboldened and italicized features below:
A high-voltage circuitry device, 
wherein a protection capability 2of the protection component is proportional to a channel width of the MOSFET, the product of 3the channel width of the MOSFET multiplied by a channel length of the MOSFET, or an aspect 4ratio of the channel width of the MOSFET to the channel length of the MOSFET.
 
Regarding claims 9-15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A ring circuitry layout of a high-voltage circuitry device for configuring a high-voltage 2transistor, a protection component, and a feedback component of the high-voltage circuit device, 3wherein the high-voltage transistor, the protection component and the feedback component are 4fabricated on the same semiconductor substrate by the same semiconductor process, and the ring 5circuitry layout comprises:  
 	6a central portion, comprising a drain of the high-voltage transistor; and  
 	7a surrounding portion surrounding the central portion, and comprising a gate and a source 8of the high-voltage transistor, a ground, the protection component and the 9feedback component, 
 	10wherein when an electrostatic discharge (ESD) event occurs, the feedback component is 11configured to enable the high-voltage transistor to stay on a turned-on state to 12pass the current caused by the ESD event.

Regarding claims 16-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A high-voltage circuitry device, comprising: 
 	a high-voltage transistor;  16Client Ref: 108-002-NTC Our ref 2019-11-18-App/Nikey/Dean 
 	3a protection component coupled between a source of the high-voltage transistor and a 4ground, wherein when a current corresponding to an electrostatic discharge (ESD) 5event flows through the drain of the high-voltage transistor, the current flows 6from the drain of the high-voltage transistor to the ground through the high- 7voltage transistor and the protection component; and  
 	8a feedback component, comprising:  
 	 	9a capacitor coupled between a gate of the high-voltage transistor and the 10protection component; and  
 	 	11a resistor coupled between the gate of the high-voltage transistor and the ground, 
 	12wherein when the ESD event occurs, the high-voltage transistor is enabled by the 13feedback component to pass the current.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Worley (US 7,804,669) deals with a stacked ESD protection circuit having reduced trigger voltage, Chen (US 2005/0237681) deals with a high voltage ESD protection circuit with low voltage transistors, Hung (US 2009/0091871) deals with an electrostatic discharge protection for a circuit capable of handling high input voltage, Drapkin et al (US 6,459,553) deals with a single gate oxide electrostatic discharge protection circuit, Kim et al (US 2018/0102357) deals with an electrostatic discharge guard ring with snapback protection, Chen et al (US 2012/0275072) deals with a power management circuit and high voltage device therein, Ker et al (US 2002/0154462) deals with a double-triggered electrostatic discharge protection circuit, and Domanski et al (US 9,013,842) deals with a semiconductor ESD circuit and method.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838